¶ 1. The entry order issued on June 22, 2005, in the above-captioned case is withdrawn, and the following is issued in its place:
¶ 2. Attorney E. Michael McGinn has filed an affidavit of resignation pursuant to Rule 19(A) of Administrative Order No. 9. Disciplinary counsel has submitted an additional Statement of Facts and Memorandum of Law recommending acceptance of attorney McGinn’s resignation. Having reviewed the filings, the Court finds clear and convincing evidence that attorney McGinn violated Rules 8.4(b), (c), (d), and (h) of the Vermont Rules of Professional Conduct. Accordingly, ■ attorney McGinn’s resignation from the Bar of the Vermont Supreme Court is accepted. We hereby order that E. Michael McGinn is disbarred on consent from the office of attorney and counselor at law.
¶ 3. Attorney McGinn shall comply with the requirements of A.O. 9, Rule 23.
Note: The referenced background material may be found at http://dol.state.vt.us/gopher_root4/prof_ _conduct_bd/pcbl.htm